PER CURIAM.
Edward Baker timely challenges the trial court’s denial of his rule 3.850(a) motion for postconviction relief. Baker raised five issues in his motion. Two issues were summarily denied, and three were resolved following an evidentiary hearing.
Baker’s claim that counsel failed to obtain a fingerprint analysis is legally sufficient. Baker claims that such investigation would have revealed that his fingerprints were not present at the scene before or during the time of the crime.
We reverse and remand for an eviden-tiary hearing with respect to this issue. The trial court properly denied Baker’s remaining claims.
FARMER, SHAHOOD and TAYLOR, JJ., concur.